January 2, 1924. The opinion of the Court en banc was delivered by
The Railroad Commission of South Carolina made application to this Court, in the exercise of its original jurisdiction, for a writ of mandamus requiring the Southern Railway Company, to construct certain sheds at Blackville, S.C. which the Railroad Commission of this State had ordered the Southern Railway Company to erect, in accordance with the specifications described in said order.
The railroad company refused to comply with that order — hence this petition for a writ of mandamus.
On hearing the application, it was adjudged by the Supreme Court that the petition be dismissed. Thereupon the Railroad Commission filed a petition for a rehearing upon certain grounds therein set forth.
The Circuit Judges were then called to the assistance of the Supreme Court. A referee was appointed to take testimony and report his findings of fact upon the following questions: (1) What would be the cost of erecting the sheds described in the petition herein? (2) Is it necessary to erect the sheds, in order to protect the health of the traveling public from the inclemency of the weather at the station in question? (3) Is it necessary for the convenience of the traveling public that the said sheds should be erected? (4) What is the relative use of the trains passing said station by the interstate and intrastate passengers?
The testimony has been taken, the report made, and they are now on file.
The main question in the case is whether the Railroad Commission of South Carolina had authority, under the police power of the State, to order the construction of the sheds.
The general principles applicable to the question under consideration are thus clearly stated in 5 R.C.L., 102 etseq.:
"In the exercise of the police power, the states or their municipalities may enact statutes and ordinances to protect the public health, the public morals, the public safety, and *Page 17 
the public convenience; that is, they may adopt any legislation or regulation for any of those purposes and relative to interstate or foreign commerce, provided such laws or ordinances are local in their character and affect interstate commerce incidentally only, and especially is such a power favorably recognized when it is so exercised as to be an aid to such commerce. It has even been said by the Supreme Court of the United States that the proper exercise of the police power is not only a right of a State, but that a state is under an obligation to establish such regulations as are necessary or reasonable for the welfare and safety of all domiciled within its limits. A statute, however, purporting to have been enacted to protect the public health, the public morals, the public safety, or to serve the public convenience, must have some real or substantial relation to those objects, and cannot, in any event, be allowed to operate so as directly to burden or trammel interstate or foreign commerce, or to trench upon those subjects which are national in their character and which are within the exclusive power of Congress to regulate. A presumption may and should be indulged that a statute was enacted in good faith for any of the purposes for which this police power can be exercised, but its operation and validity must be determined by its natural and reasonable effect. The exercise of the State's police power must yield when it comes in conflict with an affirmative exercise by Congress of its power to regulate commerce, but, in the application of this principle of supremacy of an Act of Congress in a case where the State law is but an exercise of this reserved power, the repugnance or conflict should be direct and positive, so that the two Acts cannot be reconciled or consistently stand together. The reference at this place to the police power of the States must necessarily be general and merely suggestive, as the discussion throughout the article hereafter of the different subjects of regulation has relation largely to the exercise of this power with reference thereto, and to the power of the States to *Page 18 
legislate with respect to their purely local concerns incidentally affecting commerce."
In 6 R.C.L., 182 et seq. it is further said:
"The police power is an attribute of sovereignty, possessed by every sovereign State, and is a necessary attribute of every civilized government. It is inherent in the States of the American Union and is not a grant derived from or under any written constitution. It has been said that the very existence of government depends on it, as well as the security of social order, the life and health of the citizen, and the enjoyment of private and social life and the beneficial use of property. It has been described as the most essential, at times the most insistent, and always one of the least limitable, of the powers of government. * * *
"It has also been stated that the police power is but another name for that authority which resides in every sovereignty to pass all laws for the internal regulation and government of the State, and that it comprises that portion of the sovereignty of the State which was not surrendered by the terms of the Federal Constitution to the central government. * * *
"The police power to a large extent rests on the maximsic utere tuo ut alienum non laedas, and it is the function of the government by which this maxim is enforced. One of the objects of government is to impose that degree of restraint on individual action which is required for the reasonable enjoyment of all in their respective rights. It has been said that nearly every problem involved in the police power finds its solution in the application of the principle embodied in this maxim, that every one must so use his own property as not to injure the rights of others, and that this principle should be observed in the exercise of the police power. * * *
"It is very broad and comprehensive and is liberally understood and applied. * * * *Page 19 
"It is a fundamental principle of constitutional law that in matters relating to the police power each successive Legislature is of equal authority, and that a legislative body cannot part with its right to exercise such power, but that it inherently has authority to use the police power again and again, as often as the public interests may require. It has been said that the governmental power of self-protection cannot be contracted away, nor can the exercise of rights granted nor the use of property be withdrawn from the implied liability to governmental regulation in particulars essential to the preservation of the community from injury. These principles are embodied in the familiar rule that the State cannot barter away the right to use the police power, and cannot by any contract divest itself of the power to provide for acknowledged objects of legislation falling within the domain of the police power. Accordingly the Legislature cannot surrender or limit such powers either by affirmative action or by inaction, or abridge them by any grant, contract, or delegation whatsoever. The discretion of the Legislature cannot be parted with any more than the power itself. * * *
"The police power under the American Constitutional system has been left to the States. It has always belonged to them and was not surrendered by them to the General Government, nor directly restrained by the Constitution of the United States. Each State has the power, therefore to regulate the relative rights and duties of all persons, individuals and corporations, within its jurisdiction, for the public convenience and the public good. The only limit to its exercise in the enactment of law is that they shall not prove repugnant to the provisions of the State or National Constitutions. Congress has no general power to enact police regulations operative within the territorial limits of a State, and it cannot take this power from the States or attempt any supervision over the regulations of the States established under this power. * * * *Page 20 
"A police regulation, obviously intended as such, and not operating unreasonably beyond the occasions of its enactment, is not rendered invalid by the fact that it may affect incidentally the exercise of some right guaranteed by the Constitution; as, for example, it is said that the exercise of the police power is not subject to restraint by constitutional provisions designed for the general protection of rights of individual life, liberty, and property. While there are no precise limits to the police power, it is not, however, without its limitations, since it may not unreasonably invade private rights, or violate those rights which are guaranteed under either Federal or State Constitutions. * * *
"The Fourteenth Amendment to the Constitution of the United States does not interfere with the proper exercise of the police power of the several States. Accordingly the provisions of this Amendment prohibiting any State from depriving any person of life, liberty, or property without due process of law do not operate as a limitation upon the police power of the State to pass and enforce such laws as in its judgment, will inure to the health, morals, and general welfare of the people. * * *"
While the Each-Cummins bill was under discussion, Congressman McClintock offered the following amendment:
"Provided, further, that the Commission is hereby given authority to require a carrier to maintain his present arrangement or to make new arrangements, relative to the joint use of depots, upon such terms as shall be found by the Commission to be just and reasonable. No carrier shall be allowed to discontinue the use of a depot in connection with another carrier until proper application has been made to the Commission."
Chairman Esch, in speaking to the amendment, used these words:
"The matter which the gentleman from Oklahoma seeks to reach by his amendment lies almost wholly within the police power of the several States. There have been *Page 21 
amendments offered to this bill seeking to preserve such police powers. The committee in framing the bill has sought not to encroach upon such powers. The matters of depots and joint use of depots is practically in the jurisdiction of the State Commissions, and all but one of the States have such Commissions. In such small matters the detail should be left within the jurisdiction of the State authorities, who know the situation, know the conditions, and know how best to meet the needs. There is, however, a provision in this bill providing for the joint use of terminals."
Mr. Justice Cothran, in concluding his opinion, uses these words:
"The effect of the Transportation Act of 1920 [U.S. Comp. St. Ann. Supp., 1923, § 1007 1/4 et seq.] is to limit the power of the States over interstate commerce to an exceedingly circumscribed sphere. They have control of purely internal affairs, but that control, in so far as it affects interstate carriers, must be exercised in a manner that does not project the will of the particular State into other States of the Union."
It will be observed that he concedes that the Act of 1920 limits but does not take entire control over interstate commerce. Furthermore, it cannot reasonably be contended that the erection of a couple of sheds at Blackville, S.C. would project the will of this State into other States of the Union.
In Fuller on Interstate Commerce, 100, it is said:
"The Act to regulate commerce extends to and includes all terminal facilities which, though entirely within a State, are used wholly or partially in the operation of interstate commerce.
"The Supreme Court has held that Congress has not so taken over the whole question of terminals, switching, tracks, sidings, etc., of interstate railroads, as to invalidate all State regulations relative to the interchange of traffic." *Page 22 
The syllabus states correctly the doctrine announced inSt. Louis-San Francisco Ry. Co. et al. v. Public ServiceCommission of Mo., 43 Sup. Ct., 380; 67 L.Ed. — .
In delivering the opinion of the Court Mr. Justice McKenna said:
"The railway company conducts an interstate railroad between Kansas City, Mo., and Birmingham, Ala., passing through the City of Mountain Grove, Mo.
"Upon the petition of a volunteer organization of the City, the Public Service Commission of Missouri ordered the railway company to (1) provide for the stopping of its southbound train No. 105 at Mountain Grove for the purpose of taking on and discharging passengers at that point; (2) provide for the stopping of north bound train No. 106 at the City, on flag or signal, for the purpose of letting off passengers who board the train at points south of the Arkansas State line, and for the purpose of taking on passengers holding tickets for points beyond Springfield, Mo.; (3) the order to be in full force and effect on and after the 16th day of June, 1919.
"The order was attacked by the railway company on the ground that it was `in violation of Section 8 of Article 1 of the Constitution of the United States, in that it constituted a regulation of, interference with, and burden upon interstate commerce.' The order, however, was successively affirmed by the Circuit Court having jurisdiction, and by the Supreme Court of the State. To the judgment of the latter this writ of error is directed.
"The Supreme Court expressed the question to be `whether or not the order of the Commission as affirmed by the Circuit Court imposes an undue burden on interstate commerce.' The Court considered the question a `vital one to be determined under the facts in this case.'
"Chicago, Burlington  Quincy Railroad Co. v. RailroadCommission of Wisconsin, 237 U.S. 220;35 Sup. Ct., 560; 59 L.Ed., 926, was adduced for the conclusion that a *Page 23 
State may require of a railroad adequate local facilities, even to the stoppage of interstate trains or the rearrangement of their schedules, whether done directly by the Legislature or through an administrative body.
"It was decided, however, that it was for this Court to determine `the fact of local facilities,' that determination being necessary to our power to consider whether the regulation of the State affected interstate commerce to an illegal extent.
"The primary principle is that, although interstate commerce is outside of regulation by a State, there may be instances in which a State, in the exercise of a necessary power, may affect that commerce. There is, however, no inevitable test of the instances; the facts in each must be considered. In Gladson v. Minnesota, 166 U.S. 427; 17 Sup. Ct., 41 L.Ed., 1064, it was decided that a State regulation requiring all regular passenger trains running wholly within the State to stop at stations at all county seats long enough to take on and discharge passengers invaded no constitutional right of the railroad, nor was it an infringement of interstate commerce because it was made applicable to interstate connecting trains or trains transporting mails of the United States.
"In Cleveland, Cincinnati, Chicago  St. Louis RailwayCo. v. Illinois, 177 U.S. 514; 20 Sup. Ct., 722;44 L.Ed., 868, a statute requiring all regular passenger trains to stop a sufficient length of time at county seats to receive and let off passengers was held invalid as an interference with interstate commerce, there being local trains sufficient for the local business. The case reviewed prior cases, includingGladson v. Minnesota, and declared that while there is no regulatory power in a State over interstate commerce in a proper case, the State may exercise its power to secure local facilities, although some interference with interstate commerce may result. *Page 24 
"To the like effect is Mississippi Railroad Commission v.Illinois Central Railroad Co., 203 U.S. 335;27 Sup. Ct., 90; 51 L.Ed., 209; and Atlantic Coast Line Railroad Co. v.Wharton et al., 207 U.S. 328; 28 Sup. Ct., 121;52 L.Ed., 230. In this case, indeed in all of the cases, the admonitory caution is expressed: `That any exercise of State authority, in whatever form manifested, which directly regulates interstate commerce, is repugnant to the interstate commerce clause of the Constitution.'
"There is concession, however, to the requisition of reasonable facilities; necessarily, therefore, the fact of such facilities at, or their absence from, Mountain Grove must be inquired into."
The testimony taken by the special referee fully sustains the action of the Railroad Commission in ordering the sheds in question to be erected, but his findings of fact are not supported by the testimony.
It is therefore adjudged that the petitioners are entitled to the writ of mandamus for which they prayed.
MESSRS. FEATHERSTONE, SEASE, DENNIS, RICE, BOWMAN, JOHNSON, MEMMINGER, TOWNSEND, DeVORE, SHIPP and MARION, Circuit Judges, concur.